       Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 1 of 22


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :                   3/31/2020

   ZAIM ASLLANI,                                                :     19 Civ. 1106 (PGG) (RWL)
                                                                :
                                     Plaintiff,                 :   REPORT AND RECOMMENDATION
                                                                :   TO THE HON. PAUL G. GARDEPHE:
                   - against -                                  :        DAMAGES INQUEST
                                                                :
   SAMIR HOTI and S.H. GENERAL                                  :
   CONTRACTING, LLC (d/b/a S-H                                  :
   GENERAL CONTRACTING CORP.),                                  :
                                                                :
                                     Defendants.                :
 ---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff Zaim Asllani (“Asllani” or “Plaintiff”) seeks compensatory damages,

liquidated damages, statutory penalties, attorneys’ fees, costs and pre-judgment interest

from Defendants for violations of the Fair Labor Standards Act (the “FLSA”) and New York

Labor Law (the “NYLL”). Defendants defaulted by failure to appear, and the matter has

been referred to the undersigned for an inquest on Plaintiff’s damages. Following a

review of Plaintiff’s submissions and the record in this matter, I recommend awarding

Plaintiff’s damages in the amounts as determined below for unpaid wages, unpaid

overtime wages, unpaid “spread of hours” pay, unreimbursed purchase of trade materials,

statutory damages, pre-judgment interest, attorneys’ fees, and costs.

                                        Procedural Background

        Plaintiff commenced this action by filing the Complaint on February 5, 2019. (Dkt.

1.) On April 17, 2019, Plaintiff filed affidavits of service confirming service of the summons

and complaint on the Defendants. (Dkt. 10-11.) Defendants did not answer the Complaint

or otherwise appear.


                                                        1
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 2 of 22




     On October 10, 2019, the Clerk of Court entered certificates of Defendants’ default.

(Dkt. 19-20.) Plaintiff then filed a motion for default judgment on November 18, 2019.

(Dkt. 22.) The Honorable Paul G. Gardephe, U.S.D.J., granted Plaintiff’s motion on

December 13, 2019, and referred the matter to the undersigned for an inquest on

damages. (Dkt. 28, the “Default Judgment Order.”) Pursuant to this Court’s scheduling

order for the inquest (Dkt. 29), Plaintiff filed Proposed Findings of Fact (“FF”) and

Conclusions of Law (Dkt. 32, 39), 1 as well as supporting declarations from Plaintiff and

Plaintiff’s counsel. 2 Having reviewed Plaintiff’s submission, the Court sought additional

specificity from Plaintiff about the hours he worked and monies he received each week

from Defendants. (Dkt. 36.) On March 5, 2020, Plaintiff complied, filing a second

declaration concerning his hours and rate of pay. (Dkt. 40, Declaration of Zaim Asslani,

dated March 3, 2020 (“Pl. Decl. II”).) Defendants filed no response to the Court’s orders

regarding default judgment.

      The Court finds Plaintiff’s submissions sufficient to determine damages without the

need for a hearing. 3



1
  Plaintiff initially filed Findings of Fact and Conclusions of Law without signature of
counsel. (Dkt. 32.) In response to the Court’s directive to cure that deficiency, Plaintiff
later filed a signed version of the same document. (Dkt. 39.)
2
 The declarations are that of Zaim Asslani dated October 28, 2019 (Dkt. 34, “Pl. Decl. I”)
and Plaintiff’s counsel, Blaine H. Bortnick dated October 29, 2019 (Dkt. 33, “Bortnick
Decl.”).
3
  To assess whether a plaintiff has articulated a sufficient basis for damages, a court has
the discretion, but is not required, to hold a hearing to determine the amount of damages
that should be awarded on a default. See Fed. R. Civ. P. 55(b)(2); Fustok v.
ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir. 1989).

                                             2
       Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 3 of 22




                                            Facts

        Because liability has already been adjudicated by default, the Court will only briefly

recount the relevant facts. 4

        From January 22, 2018 to May 11, 2018, Plaintiff was employed by Defendant S.H.

General Contracting, LLC (“SHGC”) as a construction worker and laborer at multiple

building sites. (FF ¶¶ 1, 4.) Defendant Samir Hoti (“Hoti”) is the sole owner of SHGC and

has sole authority with respect to decisions concerning compensation, hours worked, and

all other aspects of employment with respect to SHGC’s employees. (FF ¶ 2.) During

the entirety of his employment with Defendants, Plaintiff was not paid any overtime

compensation despite having worked overtime on a consistent basis. (FF ¶¶ 6-7.)

        For the first two weeks of his employment (January 22 – February 4, 2018), Plaintiff

received $200 per day for what was supposed to be an eight-hour day, five days a week,

for forty hours per week. (FF ¶ 6; Pl. Decl. I ¶ 4.) In fact, Plaintiff worked more than forty

hours each week. (Pl. Decl. II ¶ 4(a)-(c).) Plaintiff estimates that he worked a total of 22

hours of overtime for which he was not compensated during those two weeks. (Pl. Decl.

II ¶ 4(b).)

        For the last two weeks of his employment (April 29 – May 11, 2018), Plaintiff was

supposed to have been paid $220 per eight-hour day. (Pl. Decl. I ¶ 4.) However, he was

not paid at all for those two weeks. (Pl. Decl. II ¶ 4(a).) The first week he worked six

days, ten hours a day, and the second week, he worked five days, ten hours per day.


4
 The facts are drawn from the Complaint and supporting declarations, as well as the FF,
which in turn cite to those same sources. As the Court will address below, where, as here,
a defendant has defaulted on liability, the facts alleged in the complaint must be accepted
as true except those relating to the amount of damages. Finkel v. Romanowicz, 577 F.3d
79, 84 (2d Cir. 2009).

                                               3
        Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 4 of 22



(Id.)   In total, Plaintiff worked a total of 50 hours during the last two weeks of his

employment, for which he was not compensated at all. (Id.)

        During the interim period of his employment (February 5 – April 28, 2018), Plaintiff

was paid at a rate of $220 per eight-hour day. (Pl. Dec. II ¶ 4(c).) Plaintiff is certain he

worked more than forty hours each of those weeks, his best estimate being that he worked

a total of 44 hours of uncompensated overtime during that period. (Id.)

        In total, Defendants failed to pay Plaintiff at all for 50 hours work, and failed to pay

overtime for an additional 126 hours of work. Plaintiff’s estimates are conservative, but

he is certain that he worked at least that number of hours. (Pl. Decl. II ¶ 4.) Plaintiff also

spent $181.76 on construction materials for which he was not compensated. (FF ¶ 9; Pl.

Decl. II ¶ 3.)

        Defendants never provided Plaintiff with written notices of his rate of pay, regular

rate of pay, and the like. (FF ¶ 10.) Plaintiff was paid by check but received no other

paperwork such as a pay stub or wage statement. (FF ¶ 11.) Plaintiff does not have any

records reflecting the number of hours he worked on which days for which weeks. (Pl.

Decl. II ¶ 4.) Defendants, having defaulted, have not provided any records or other

evidence to rebut Plaintiff’s recollection of events.

                                           Analysis

        In the following sections, the Court discusses the relevant legal principles and

determines damages with reasonable certainty.

A.      Default Judgment

        Upon entry of default, the Defendant is deemed to have admitted liability to the

plaintiff. City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011).

Accordingly, all the facts alleged in the complaint, except those relating to the amount of

                                                4
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 5 of 22



damages, must be accepted as true. Finkel, 577 F.3d at 84 (trial court is required to

“accept all of [the plaintiff’s] factual allegations as true and draw all reasonable inferences

in its favor.”); Keystone Global LLC v. Auto Essentials, Inc., No. 12 Civ. 9077, 2015 WL

224359, at *3 (S.D.N.Y. Jan. 16, 2015) (same). The court may also rely on factual

allegations contained in affidavits and declarations submitted by the plaintiffs. See, e.g.,

Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993); Fustok, 873 F.2d at 40.

Nonetheless, a court “must still satisfy itself that the plaintiff has established a sound legal

basis upon which liability may be imposed.” SHLD, LLC v. Hall, No. 15 Civ. 6225, 2017

WL 1428864, at *3 (S.D.N.Y. April 20, 2017) (quoting Jemine v. Dennis, 901 F. Supp. 2d

365, 373 (E.D.N.Y. 2012)); accord Finkel, 577 F.3d at 84.

       Here, Plaintiff has sufficiently alleged, and thus established, requisite predicates

to liability under the FLSA and NYLL, including that both defendants are deemed to have

been Plaintiff’s employer (Compl. ¶¶ 10-11), and SGHC was an enterprise with more than

$500,000 in annual gross revenue. (Id. ¶ 25.) See Quito v. Zheng, 710 Fed. Appx. 28,

29 (2d Cir. 2019) (summary opinion) (describing FLSA enterprise requirement and citing

29 U.S.C. § 203(s)(1)(A)(ii))). Defendants’ liability for particular types of damages is

discussed in later sections.

       With respect to damages, a court, rather than accepting the allegations as true,

“must instead conduct an inquiry to ascertain the amount of damages with reasonable

certainty.” Credit Lyonnais Securities (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999); see also Lenard v. Design Studio, 889 F. Supp. 2d 518, 527 (S.D.N.Y. 2012) (in

an inquest following a default, “a plaintiff must . . . substantiate a claim with evidence to

prove the extent of damages”). Establishing the appropriate amount of damages involves

two steps: (1) “determining the proper rule for calculating damages on . . . a claim”; and

                                               5
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 6 of 22



(2) “assessing plaintiff’s evidence supporting the damages to be determined under this

rule.” Credit Lyonnais, 183 F.3d at 155.

       Plaintiff bears the burden of proving his damages with reasonable certainty based

on admissible evidence. House v. Kent Worldwide Machine Works, Inc., 359 Fed. App’x.

206, 207 (2d Cir. 2010). In FLSA cases such as this, however, where the employer has

not submitted time or pay records, the court may presume the employee’s recollection of

hours to be correct. See, e.g., Tho Dinh Tran v. Alphonse Hotel Corp., 281 F.3d 23, 31

(2d Cir. 2002) (The “employee has carried out his burden if he proves that he has in fact

performed work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable

Inference.”) (citations omitted); Pelgrift v. 335 West 41st Tavern, Inc., No. 14 Civ. 8934,

2017 WL 4712482, at *8 (S.D.N.Y. Sept. 28, 2017) (plaintiff's recollection and estimate of

hours worked presumed to be correct in absence of employer records); Cao v. Chandara

Corp., No. 00 Civ. 8057, 2001 WL 34366628, at *5 (S.D.N.Y. July 25, 2001) (same).

       Plaintiff has carried that burden here. His recollection of the hours he worked each

day are, by his own admission, hardly precise. (See Pl. Decl. II ¶ 4.) However, he has

specified those facts of which he was certain for which he has a best estimate. Plaintiff

easily could have increased the number of hours for which he claims overtime, but he did

not. The number of hours he reports are credible. (See, e.g., id. ¶ 4(c) (estimating he

worked a total of 44 overtime hours over a 12-week period).) There are no records or

evidence from Defendants to rebut Plaintiff’s recollection. Accordingly, the Court accepts

Plaintiff’s reported hours as sufficient to establish damages.

B.     Statute of Limitations

       The statute of limitations is six years for claims under the NYLL, and three years

                                             6
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 7 of 22



for claims under the FLSA if a defendant’s acts are willful (and two years if they are not).

29 U.S.C. § 255(a); NYLL § 663(3); see also Angamarca v. Pita Grill 7 Inc., No. 11 Civ.

7777, 2012 WL 3578781, at *4 (S.D.N.Y. Aug. 2, 2012). The period for which Plaintiff

seeks damages begins on January 22, 2018. The Complaint was filed less than a year

later on February 5, 2019. Accordingly, the entirety of Plaintiff’s damages claim falls

within the statute of limitations of both the FLSA and NYLL.

C.     Unpaid Wages and Overtime

       For each week he worked for Defendants, Plaintiff claims he worked overtime for

which he was not paid. FLSA's overtime provision states that “no employer shall employ

any of his employees . . . for a workweek longer than forty hours unless such employee

receives compensation for his employment in excess of the hours above specified at a

rate not less than one and one-half times the regular rate at which he is employed.” 29

U.S.C. § 207(a)(1); see Lahcen v. Kiran Park Newsstand Inc., No. 11 Civ. 5998, 2014 WL

3887222, at *4 (S.D.N.Y. Aug. 7, 2014) (noting requirement to pay “time-and-a-half” for

hours worked in excess of 40 each week); Maldonado v. La Nueva Rampa, Inc., No. 10

Civ. 8195, 2012 WL 1669341, at *6 (S.D.N.Y. May 14, 2012) (“If an employee

demonstrates that he has worked more than 40 hours per week, he is entitled to recover

the overtime rate for any hours in excess of 40”). The same standard applies under the

NYLL. Nakahata v. New York-Presbyterian Healthcare System, Inc., 723 F.3d 192, 200

(2d Cir.2013) (citing 12 N.Y.C.R.R. § 142-2.2).

       An employee’s regular rate of pay “is determined by dividing [the employee’s] total

remuneration for employment . . . in any workweek by the total number of hours actually

worked by him in that workweek for which such compensation was paid.” 29 C.F.R. §

778.109.; see Pineda v. Frisolino, Inc., No. 15-CV-3774, 2017 WL 3835882, at *10

                                             7
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 8 of 22



(S.D.N.Y. Aug. 29, 2017) (reciting formula for regular rate of pay). Where an employee,

like Plaintiff, is paid a day rate, the regular rate of pay is calculated by “totaling all the

sums received at such day rates or job rates in the workweek and dividing by the total

hours actually worked.” 29 C.F.R. § 778.112; see, e.g., Chen v. JP Standard Construction

Corp., No. 14 CV 1086, 2016 WL 2909966, at *10 (E.D.N.Y. March 18, 2016) (determining

regular rate of pay to construction worker by totaling day rate for one week period and

dividing by total number of hours worked per week); Chun Jie Yin v. Kim, No. 07 CV 1236,

2008 WL 906736, *6-7 (E.D.N.Y. April 1, 2008) (same).

       Under the NYLL, however, the regular rate of pay is calculated “by dividing the

employee’s total weekly earnings, not including exclusions from the regular rate, by the

lesser of 40 hours or the actual number of hours worked by that employee during the work

week.” 12 N.Y.C.R.R. § 146-3.5(b) (emphasis added). “In actions to recover unpaid

minimum wages and overtime pay under both the FLSA and the NYLL, Plaintiffs may

recover under whichever statute provides the greater relief.” 5 Pineda, 2017 WL 3835882,

at *11 (citations omitted); see also Yu Wei Cao v. Miyama, Inc., No. 15 CV 0266, 2019

WL 4279407, at *9 (E.D.N.Y. Sept. 10, 2019) (quoting Pineda, 2017 WL 3835882, at *11).

Here, the NYLL allows for the greater recovery because Plaintiff’s regular rate of pay will

be determined by dividing the weekly sum of his day rate by forty hours, rather than the

number of hours he actually worked, which regularly exceeded forty. Accordingly, the



5
  Under both the FLSA and NYLL, however, when a plaintiff’s “regular hourly rate falls
below minimum wage . . . the regular rate for purposes of calculating overtime is the
relevant minimum wage.” Feng Chen v. Patel, No. 16 Civ. 1130, 2019 WL 2763836, at
*9 (S.D.N.Y. July 2, 2019); see also Peralta v. M&O Iron Works, Inc., No. 12 CV 3179,
2014 WL 988835, at *7 (E.D.N.Y. March 12, 2014) (same). Plaintiff’s wages here well
exceed the minimum wage for 2018, which was $12.00 per hour. See NYLL § 652(1)(a)(ii)
(setting minimum rate).

                                              8
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 9 of 22



Court calculates damages pursuant to the NYLL. See Yu Wei Cao, 2019 WL 4279407 at

*9 (applying same analysis).

       Plaintiff was paid a different fixed rate of pay for different time periods, and the

number of hours he worked each period varied.              (See Pl. Decl. II ¶¶ 4(a) – (c).)

Accordingly, the Court determines Plaintiff’s regular rate of pay and amount of unpaid

wages for the three time periods set forth by Plaintiff.

       Period 1: During the first two weeks of his employment, Plaintiff attests that he

was supposed to be paid $200 for an eight-hour day or $1,000 for a 40-hour work week.

(Id. ¶ 4(b).) The resulting regular rate of pay is $25 per hour. The corresponding overtime

rate would have been 1.5 times that amount, or $37.50 per hour. According to Plaintiff,

he worked a total of 22 overtime hours during this period. Multiplying those 22 hours by

the overtime rate produces a total of $825 unpaid overtime for the first two-week period

of Plaintiff’s employment.

       Period 2: The second period spans twelve weeks. (Id. ¶ 4(c).) During this period,

Plaintiff was supposed to be paid $220 per eight-hour day, or $1,100 for a 40-hour work

week. The resulting regular rate of pay is $27.50 per hour. The corresponding overtime

rate would have been 1.5 times that amount, or $41.25 per hour. According to Plaintiff,

he worked a total of 44 overtime hours during this period. Multiplying those 44 hours by

the overtime rate of $41.25, yields a total of $1,815 unpaid overtime for the second

segment of his employment.

       Period 3: The third period comprises the last two weeks of Plaintiff’s employment.

Plaintiff claims he was not paid at all for those weeks. (Id. ¶ 4(a).) Accordingly, his

recovery should include both his regular rate of pay for 40 hours each week plus the

corresponding overtime rate for any overtime hours. Plaintiff’s rate of pay in this period

                                              9
      Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 10 of 22



was the same as in the second period. Accordingly, Plaintiff should have received $27.50

per hour for forty hours per week, and $41.25 per hour for any overtime hours. Plaintiff

attests that he worked sixty hours during one of these last two weeks and fifty hours

during the other. Plaintiff thus worked a total of 80 regular hours and 30 over time hours,

which results in $2,200 unpaid regular rate pay ($27.50 x 80) and $1,237.50 unpaid

overtime pay ($41.25 x 30), or a two-week total of $3,437.50.

       Adding the three periods together yields a total of $6,077.50 in unpaid wages that

Plaintiff is entitled to recover as damages. 6

D.     Spread of Hours

       New York’s regulations implementing the NYLL require an additional hour’s pay at

the “basic minimum hourly wage rate” for any day where the employee works in excess

of ten hours. 12 N.Y.C.R.R. § 142-2.4; see Padermo v. 113-117 Realty, LLC, No. 19 Civ.

8960, 2019 WL 6998621, at *6 (S.D.N.Y. Dec. 20, 2018) (“an employee must receive one

additional hour of pay at the basic minimum hourly wage rate for each workday in which

the spread of hours of the employee’s workday exceeds ten hours”) (internal quotations

and citations omitted).

       Plaintiff claims he is owed spread-of-hours pay but does not offer any calculation

of that amount. During the first two weeks of his employment, he claims to have worked

22 hours of overtime but does not indicate how many days he worked each week and

does not provide any information confirming that he worked more than ten hours any one



6
  Plaintiff’s Findings of Fact calculate unpaid regular wages of $4,785 and overtime wages
of $2,446.88, for a total of $7,231.88. (FF ¶ 15A-B.) These numbers are not accurate
insofar as it appears that Plaintiff double-counted regular hours (i.e., the calculations
attribute the regular hourly rate of pay to all hours but do not account for that in calculating
overtime pay).

                                                 10
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 11 of 22



day. (Pl. Decl. II ¶ 4(b).) Accordingly, the Court has no basis to award spread-of-hours

pay for the first period of Plaintiff’s employment. As for the second period, Plaintiff claims

to have worked a total of 44 overtime hours over fourteen weeks. He does not say that

he worked more than ten hours any day, and the average overtime per day is less than

an hour a day. (Pl. Decl. II ¶ 4(c).) Accordingly, no spread-of-hours pay is due for the

second period. As for the last two weeks of his employment, Plaintiff attests to having

worked ten hours a day each day. He does not claim to have worked in excess of that

amount. (Pl. Decl. II ¶ 4(a).) Accordingly, no spread-of-hours pay is due for the third

period. In short, Plaintiff is not entitled to any spread-of-hours damages.

E.     Liquidated Damages

       Both the FLSA and the NYLL provide for liquidated damages. Any employer who

violates the minimum wage and overtime provisions of the FLSA is presumptively liable

to the affected employees, in addition to back-pay, for 100% of the unpaid wages as

liquidated damages. 29 U.S.C. § 216(b) (“Any employer who violates the provisions . . .

of this title [relating to minimum wages and overtime compensation] shall be liable to the

employee or employees affected in the amount of their unpaid minimum wages, or their

unpaid overtime compensation . . . and in an additional equal amount as liquidated

damages.”).

       The NYLL also provides for liquidated damages. Garcia v. Giorgio’s Brick Oven &

Wine Bar, No. 11 Civ. 4689, 2012 WL 3339220, at *4 (S.D.N.Y. Aug. 15, 2012) (“Effective

April 9, 2011, Sections 198(1-a) and 663(1) of the NYLL were amended to provide for

liquidated damages equal to one-hundred percent of the amounts underpaid.”). Plaintiffs

may recover liquidated damages for unpaid wages under either the FLSA or NYLL,

whichever provides for a greater recovery. Morales v. Mw Bronx, Inc., No. 15 Civ. 6296,

                                              11
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 12 of 22



2016 WL 4084159, at *10 (S.D.N.Y. Aug. 1, 2016). However, they are not entitled to a

double recovery of liquidated damages under both the FLSA and NYLL. Rana v. Islam,

887 F.3d 118, 123 (2d Cir. 2018) (per curiam) (“We therefore interpret the NYLL and

FLSA as not allowing duplicative liquidated damages for the same course of conduct.”).

       An employer may avoid liquidated damages by demonstrating to the Court that it

acted in good faith and had reasonable grounds for believing that its actions were lawful.

See 29 U.S.C. §§ 216(b), 260. As a result of Defendants' default in this action, the record

is devoid of evidence of their good faith or reasonable belief. See Peralta v. M & O Iron

Works, Inc., No. 12-CV-3179, 2014 WL 988835, at *10 (E.D.N.Y. Mar. 12, 2014) (making

similar observation). Accordingly, Plaintiff is entitled to liquidated damages. As Plaintiff

is only eligible for unpaid wages and overtime (not spread-of-hours damages), the amount

of liquidated damages under either the FLSA or the NYLL is equal to 100% of the amount

owed to Plaintiff, which, based on the above calculations, totals $6,077.50. Liquidated

damages therefore are also $6,077.50.

F.     Non-Reimbursement for Materials of the Trade

       Plaintiff contends that Defendants further violated the law by failing to reimburse

him for expenses Plaintiff spent to purchase tools and materials. An employee is entitled

to recover costs incurred for purchasing job-related equipment when those costs cut into

the employee’s minimum or overtime wages. Gonzalez v. Masters Health Food Service

Inc., No. 14 CV 7603, 2017 WL 3835960, *20 (S.D.N.Y. July 27, 2017); see also 29 C.F.R.

§ 531.35 (employees must be repaid for “tools of the trade which will be used in or are

specifically required for the performance of the employer’s particular work” to the extent

“the cost of such tools purchased by the employee cuts into the minimum or overtime

wages required to be paid him”); see also 12 N.Y.C.R.R. § 146-2.7(c) (“If an employee

                                             12
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 13 of 22



must spend money to carry out duties assigned by his or her employer, those expenses

must not bring the employee’s wage below the required minimum wage”).

       Plaintiff has submitted copies of records to support his claim that he spent $181.76

of his own money to purchase construction materials for his work with Defendants. (Pl.

Decl. I ¶ 3, Ex. A.) Plaintiff was not compensated for these costs. (FF ¶ 8.) Records

submitted by Plaintiff show that various amounts of money were spent at building supply

stores on particular dates corresponding to the last two weeks of Plaintiff’s employment,

the same period Defendants failed to pay his wages. (Pl. Decl. I, Ex. A.) The records do

not identify what specific materials were purchased or who purchased them. The Court

nevertheless credits Plaintiff’s statement he paid for materials used on the job as other

information evident from the records corroborates Plaintiff’s account (e.g., dates

corresponding to only the last two weeks of Plaintiff’s employment; vendor from whom

the materials were purchased). Accordingly, Plaintiff is entitled to recover the $181.76 he

spent on materials of the trade for which he was not reimbursed.

       Plaintiff treats these unreimbursed expenses as subject to liquidated damages,

thus doubling the amount in calculating damages. (FF ¶ 15(E).) Tools-of-the-trade

expenses, however, are a category unto themselves and not a component of unpaid

wages. Accordingly, the Court does not recommend awarding liquidated damages based

on these expenses. See Cocoletzi v. Fat Sal’s Pizza II, Corp., 2019 WL 92456, at *15,

n.6 (S.D.N.Y. Jan. 3, 2019), report and recommendation adopted, 2019 WL 92456, at *1

(S.D.N.Y. Jan. 3, 2019) (declining to award liquidated damages for tools-of-the-trade

expenses).

G.     Wage Notices and Wage Statements

       The NYLL requires employers to provide employees, at the time of hiring, with a

                                             13
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 14 of 22



wage notice containing basic information such as rate of pay. An employee who was not

provided a wage notice within ten business days of the first day of employment can

recover damages of $50 for each workday that a violation occurs or continues to occur,

not to exceed $5,000. NYLL § 198(1-b).

      In addition to the wage notice requirement, the NYLL requires employers to give

employees a wage statement with each payment of wages. NYLL § 195(3). Each wage

statement must list, inter alia, the dates of work covered by that payment of wages, the

employer's address and phone number, the applicable rate or rates of pay, applicable

deductions, and any allowances claimed as part of the minimum wage. Id. An employee

may recover $250 for each workday that a wage statement violation occurs or continues

to occur, not to exceed $5,000. NYLL § 198(1–d).

      Accordingly, where an employer fails to provide both wage statements and wage

notices, an employee may recover a sum of not more than $10,000 in total. Java v. El

Aguila Bar Restaurant Corp., et al., No. 16 Civ. 6691, 2018 WL 1953186, at *12-13

(S.D.N.Y. April 25, 2018); Pastor v. Alice Cleaners, Inc., No. 16 Civ. 7264, 2017 WL

5625556, at *5 (S.D.N.Y. Nov. 21, 2017).

      Here, Plaintiff has established that Defendant failed to provide him with both wage

notices and wage statements. Plaintiff worked for Defendants for sixteen weeks, or 112

days. (FF ¶ 4.) Because the statute provides up to ten days to provide a wage notice,

the number of days for which a violation occurred here is 102 days. At a statutory

damages rate of $50 per day, the total comes to $5,100, which exceeds the statutory cap

of $5,000. Plaintiff thus should receive damages for wage notice violations of $5,000.

      The same is true for wage statement violations. Plaintiff was paid weekly. A

reasonable inference can be made that he did not receive his first paycheck until at least

                                            14
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 15 of 22



the eighth day of work, at which point the violation continued through Plaintiff’s

employment. The applicable number of days is therefore 104, as a result of which wage

statement damages due Plaintiff exceed the statutory cap of $5,000 (104 x $250 =

$26,000). In sum, Plaintiff is entitled to $5,000 for violation of the wage notice requirement

and $5,000 for violation of the wage statement requirement, for a total of $10,000. 7

H.     Attorneys’ Fees

       Plaintiff seeks an award of $51,960 in attorneys’ fees for work performed on this

matter. 8 The FLSA and NYL both provide for an award of reasonable attorneys’ fees and

costs to a prevailing plaintiff in a wage-and-hour action. 29 U.S.C. § 216(b); NYLL § 198.

“Courts ordinarily award a lodestar fee, which is the product of the prevailing market rate

for lawyers in the district and the number of hours a reasonable attorney would spend to

litigate the case effectively.” Tackie v. Keff Enterprises LLC, No. 14 Civ. 2074, 2014 WL

4626229, at *6 (S.D.N.Y. Sept. 16, 2014). An award of attorneys’ fees should be based

on the court’s determination of a “presumptively reasonable fee.” Sandoval v. Materia

Bros. Inc., No. 11 Civ. 4250, 2013 WL 1767748, at *3 (S.D.N.Y. March 5, 2013) (quoting

Arbor Hill Concerned Citizens Neighborhood Association v. County of Albany, 522 F.3d

182, 189-90 (2d Cir. 2008)). This fee is calculated by multiplying “a reasonable hourly

rate by the reasonable number of hours expended on the case.” Id.

       Determining a reasonable hourly rate involves “a case-specific inquiry into the


7
  Plaintiff’s calculations of wage notice and statement damages incorrectly apply a total
statutory rate of $100 per week for a total of $1,600. (FF ¶ 15(D).)
8
  $2,500 of this amount is for estimated fees associated with additional work on the case
since filing of Plaintiff’s initial inquest submission. (FF ¶ 15(H).) The Court finds this
estimate fair and reasonable with respect to the time represented by that figure. As
explained below, however, the overall amount is far from reasonable given counsel’s
billing rate.

                                              15
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 16 of 22



prevailing market rates for counsel of similar experience and skill to the fee applicant’s

counsel,” which may include “judicial notice of the rates awarded in prior cases and the

court’s own familiarity with the rates prevailing in the district.” Farbotko v. Clinton County,

433 F.3d 204, 209 (2d Cir. 2005). The hourly rates must be “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Reiter v. MTA New York City Transit Authority, 457 F.3d

224, 232 (2d Cir. 2006) (alteration in original) (quoting Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984)); see also Simmons v. New York City Transit Authority, 575 F.3d 170,

174 (2d Cir. 2009) (same).

       Here, the Southern District of New York is the relevant community. The range of

fees for wage and hour cases of this type typically run between $250 and $450, with

different courts endorsing slightly different ranges. See, e.g., Shanfa Li v. Chinatown

Take-Out Inc., No. 16 Civ. 7787, 2019 WL 3715086, at *6 (S.D.N.Y. Aug. 7, 2019)

(“Experienced litigators and partners are commonly awarded between $300 and $400 per

hour in FLSA cases within the Southern District of New York”); Bisono v. TDL Restoration,

Inc., No. 17 Civ. 9431, 2019 WL 4733599, at *2 (S.D.N.Y. Sept. 27, 2019) (same); Villar

v. Prana Hospitality, Inc., No. 14 Civ. 8211, 2019 WL 1387412, at *10-11 (S.D.N.Y. Feb.

4, 2019), report and recommendation adopted, No. 14 Civ. 8211, 2019 WL 1382803

(S.D.N.Y. March 27, 2019) (approving respective hourly fees of $350/hour and $450/hour

for two attorneys on FLSA matter).

       After establishing the appropriate hourly rate, a court must determine how much

time was reasonably expended in order to arrive at the presumptively reasonable fee.

“The relevant issue . . . is not whether hindsight vindicates an attorney’s time

expenditures, but whether, at the time the work was performed, a reasonable attorney

                                               16
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 17 of 22



would have engaged in similar time expenditures.” Grant v. Martinez, 973 F.2d 96, 99

(2d Cir. 1992); Mugavero v. Arms Acres, Inc., No. 03 Civ. 5724, 2010 WL 451045, at *6

(S.D.N.Y. Feb. 9, 2010) (same). A court should exclude from the lodestar calculation

“excessive, redundant or otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166

F.3d 422, 425 (2d Cir. 1999); see also, Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d

Cir. 1997) (“If the district court concludes that any expenditure of time was unreasonable,

it should exclude these hours from the lodestar calculation”).

       In support of the application for attorneys’ fees, Plaintiff’s counsel submits a log of

billing entries, all of which, save one entry, are for the same attorney, Blaine Bortnick.

(Bortnick Decl. ¶ 9 and Ex. D.) Mr. Bortnick does not describe his experience other than

to say that he has been admitted to the New York State bar for 29 years. (Id. ¶ 9.) Nothing

in Plaintiff’s submission identifies or provides any information about the lawyer associated

the one entry that is not attributed to Mr. Bortnick.

       The total attorney time expended on this matter total 60.85 hours, 60.45 of which

were attributed to Mr. Bortnick. (Id. Ex. D.) This Court has examined the time entries

submitted. The tasks performed as reflected in the billing records are of the nature and

type that would be expected for a wage-and-hour action such as this one. Further, the

Court’s review of the time records did not reveal entries that appeared duplicative or

unnecessary.

       Counsel’s billing rates, however, are far beyond the range of reasonable and

customary rates in this District for this type of work. Mr. Bortnick’s billing rate is $850 per

hour, more than twice the middle of the customary range in this District, and $400 above

the customary high of the range. Moreover, it is not reasonable for someone in Mr.

Bortnick’s position, a firm partner charging a premium billing rate, to have performed

                                               17
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 18 of 22



virtually every task rather than assign work appropriate for more junior personnel. The

one lone entry for a task performed by another individual at a billing rate of $150 per hour,

proves the point.

       Downward adjustment also is warranted given the relatively straight-forward nature

of this case, the absence of opposition, and lack of complexity. Taking all these factors

together – excessive billing rate, inefficient allocation of work, and absence of opposition

in a garden variety wage and hour case – the Court finds that the attorney billing rates

should be reduced considerably. The Court finds that applying a reduction of 65 percent

will bring the fees to a reasonable amount. Doing so results in total reasonable fees of

$18,186.

I.     Costs and Disbursements

       Awarding costs and disbursements is authorized by the FLSA and the NYLL. 29

U.S.C. § 216(b); NYLL § 198. Such costs should only be awarded, however, when they

are tied to “identifiable, out-of-pocket disbursements.” Jemine, 901 F. Supp. 2d at 394;

see also Castellanos v. Mid Bronx Community Housing Management Corp., No. 13 Civ.

3061, 2014 WL 2624759, at *8 (S.D.N.Y. June 10, 2014) (same); Angamarca, 2012 WL

3578781 at *14 (approving court filing fee and $600 in service of process fees for default

judgment in FLSA and NYLL case); Kahlil v. Original Old Homestead Restaurant, Inc.,

657 F. Supp. 2d 470, 478 (S.D.N.Y.2009) (“Fee awards include reasonable out-of- pocket

expenses incurred by attorneys and ordinarily charged to their clients.”) (internal

quotations and citations omitted); Ming Hui v. Shorty's Seafood Corp., No. 15 CV 7295,

2017 WL 5054401, at *13 (E.D.N.Y. Sept. 6, 2017), report and recommendation adopted,

No. 15 CV 7295, 2017 WL 5125527 (E.D.N.Y. Nov. 2, 2017) (describing court filing fees

and service of process fees as “routinely recoverable” in wage-and-hour cases).

                                              18
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 19 of 22



      Counsel’s submission sets forth an itemized list of costs in the amount of $1,016.33

for items such as the Court’s filing fee and process server fees. (Bortnick Decl. Ex. D.)

The Court finds these costs to be fair and reasonable, and accordingly recommends an

award of costs and disbursements in the total amount of $1,016.33.

J.      Pre-Judgment Interest

      Under the FLSA, awards of federal liquidated damages serve as a form of

compensatory pre-judgment interest. See, e.g., Cesario v. BNI Construction, Inc., No. 07

Civ. 8545, 2008 WL 5210209, at *6 (S.D.N.Y. Dec. 15, 2008), report and recommendation

adopted, No. 07 Civ. 8545, 2009 WL 424136 (S.D.N.Y. Feb. 19, 2009) (calculating

prejudgment interest on default judgment on FLSA overtime wages); Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 321 (S.D.N.Y. 2014) (awarding

pre-judgment interest on unpaid minimum wages, spread of hours, and overtime); see

also Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240, 261 (S.D.N.Y. 2008). For that

reason, a plaintiff who receives FLSA liquidated damages may not also receive pre-

judgment interest. Brock v. Superior Care, Inc., 840 F.2d 1054, 1064 (2d Cir.1988) (“It is

well settled that in an action for violations of the Fair Labor Standards Act prejudgment

interest may not be awarded in addition to liquidated damages.”); Galeana, 120 F. Supp.

3d at 321 (same).

      In contrast, liquidated damages under the NYLL are considered punitive in nature,

thus enabling a plaintiff to recover both liquidated damages and pre-judgment interest.

Yu G. Ke, 595 F. Supp. 2d at 262 (quoting Reilly v. NatWest Markets Group, Inc., 181

F.3d 253, 265 (2d Cir.1999)); Ting Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009

WL 289653, at *7 (S.D.N.Y. Jan. 30, 2009), report and recommendation adopted sub

nom, Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009 WL 513371 (S.D.N.Y. Feb.

                                            19
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 20 of 22



27, 2009) (“The Second Circuit has held that where a plaintiff is awarded liquidated

damages under New York Labor Law, pre-judgment interest . . . is appropriate.”).

Accordingly, Plaintiff here is eligible to recover pre-judgment interest on his NYLL claims.

See, e.g., Gurung v. Malhotra, 851 F. Supp. 2d 583, 594 (S.D.N.Y. 2012) (applying pre-

judgment rate only to NYLL claims); Santillan v. Henao, 822 F. Supp. 2d 284, 298

(E.D.N.Y. 2011) (same).

       Pre-judgment interest under New York law for unpaid wages is calculated at a rate

of 9% per annum. N.Y. C.P.L.R. § 5004. To determine the time period for application of

that rate, interest may be calculated from “the earliest ascertainable date the cause of

action existed.” N.Y. C.P.L.R. § 5001(b). However, where, as here, “damages were

incurred at various times, interest shall be computed upon each item from the date it was

incurred or upon all of the damages from a single reasonable intermediate date.” Id. To

that end, courts have “wide discretion in determining a reasonable date from which to

award pre-judgment interest.” Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir.1994)

(citing C.P.L.R. § 5001(b).    Accordingly, the Clerk should enter judgment using the

median-date method, with a median date of March 2, 2018 to the date of entry, at a

rate of 9%, on the total amount of $6,259.26 consisting of $6,077.50 in unpaid

wages and $181.76 in unreimbursed payment for materials of the trade.

K.      Summary of Damages, Fees and Costs

       Plaintiff is entitled to recover his unpaid wages, liquidated damages, damages for

non-reimbursement of materials of the trade, damages for violations of wage notice and

statement requirements, attorneys’ fees, costs, and pre-judgment interest in the following

amounts:



                                             20
     Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 21 of 22



 Unpaid Wages                                   $6,077.50

 Liquidated Damages                             $6,077.50

 Unreimbursed Materials                         $181.76

 Notice/Statement Violations                    $10,000

 Attorneys’ Fees                                $18,186

 Costs and Disbursements                        $1,016.33

 Pre-Judgment Interest on Unpaid                To Be Determined by Clerk
 Wages


                                       Conclusion

       For the foregoing reasons, I recommend awarding Plaintiff damages of

$22,336.76, attorneys’ fees and costs in the amount of $19,202.33, and pre-judgment

interest as calculated by the Clerk of Court pursuant to the formula prescribed above.

Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal Rules of

Civil Procedure, the parties shall have fourteen (14) days to file written objections to this

Report and Recommendation. Such objections shall be filed with the Clerk of the Court,

with extra copies delivered to the Chambers of the Honorable Paul G. Gardephe,

U.S.D.J., United States Courthouse, 40 Foley Square, New York, NY 10007 and to the

Chambers of the undersigned, United States Courthouse, 500 Pearl Street, New York,

New York 10007. Failure to file timely objections will preclude appellate review.


                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
 Dated:        March 31, 2020
               New York, New York
                                              21
    Case 1:19-cv-01106-PGG-RWL Document 42 Filed 03/31/20 Page 22 of 22




Copies transmitted to all counsel of record and mailed to:

     S.H. General Contracting, LLC
     P.O. Box 508
     Westbury, New York 11590

     Samir Hoti
     460 East 115th Street, Apt. 3-R
     New York, New York 10029




                                           22
